Citation Nr: 0425497	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-07 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for degenerative joint 
disease of the hips, secondary to pes planus.

3.  Entitlement to service connection for degenerative joint 
disease of the knees, secondary to pes planus.

4.  Entitlement to service connection for degenerative joint 
disease of the ankles, secondary to pes planus.

5.  Entitlement to service connection for a low back 
disorder, secondary to pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran served in the Massachusetts National Guard from 
July 1966 to July 1972.  He served on active duty from 
January 16, 1967 to June 13, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
bilateral pes planus, degenerative joint disease of the hips 
secondary to pes planus, degenerative joint disease of the 
knees secondary to pes planus, degenerative joint disease of 
the ankles secondary to pes planus, and a low back disorder 
secondary to pes planus.  

In a September 2003 statement, the veteran indicated that he 
wished to withdraw his secondary service connection claims.  
However, they were included in the January 2004 supplemental 
statement of the case, and at a personal hearing before the 
undersigned Veterans Law Judge at the RO in May 2004, the 
veteran testified regarding the issues.  Therefore, the Board 
has concluded that the issues currently remain in appellate 
status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.




REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2003); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty for 
training is defined, in part, as full-time duty in the Armed 
Forces performed by Reserves for training purposes or full-
time duty performed by members of the National Guard of any 
State.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2003).  Inactive duty training includes duty, other than 
full-time duty, performed by a member of the National Guard 
of any State.  38 C.F.R. § 3.6(d) (2003).  

As noted above, the veteran served in the Massachusetts 
National Guard from July 1966 to July 1972.  However, the 
only service medical records that are currently included in 
the file are dated from May 1966 to May 1967, which includes 
his period of active duty that he completed from January 1967 
to June 1967.  These records confirm that the veteran's 
bilateral pes planus was noted upon pre-induction examination 
in May 1966.  Hence, there is clear and unmistakable evidence 
that the condition preexisted service.  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2003); Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  However, temporary flare-ups, 
even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).  

The service medical records do show that the veteran sought 
treatment for complaints of foot pain on two occasions in 
February 1967.  No other treatment is indicated and upon 
separation examination in May 1967, his feet were noted to be 
clinically normal.  In his Report of Medical History, the 
veteran did not report any difficulties with his feet, and he 
signed a statement that there was no change in his physical 
status while he was on active duty.  

Upon VA examination in August 2003, the examiner concluded 
that "[i]t seems likely as not that [bilateral plantar 
fasciitis with mild pes planus] was aggravated during [the 
veteran's] military service."  However, he acknowledged that 
he did not have the veteran's service medical records for 
review.  His opinion was based solely on the veteran's 
reported history, including his five year period of service 
with the National Guard.  However, in making the 
determination as to whether the veteran's pes planus was 
aggravated beyond the normal progression, only his period of 
active duty may be considered.  As such, the Board finds that 
the opinion is not sufficient upon which to base a grant of 
service connection under the facts presented here.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals).  

Based on the discussion above, the Board has determined that 
additional development is necessary.  First, an attempt 
should be made to verify all periods of active duty and 
active duty for training for the veteran.  Second, an attempt 
should be made to obtain any available service medical 
records pertaining to the veteran's National Guard service.  
Finally, another examination should be provided so that an 
opinion may be made based on a review of the relevant 
clinical reports.  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

1.  The RO should verify all of the 
veteran's periods of active duty service, 
including active duty for training, with 
the National Personnel Records Center 
(NPRC) and the Massachusetts National 
Guard.   

2.  The RO should contact the veteran's 
assigned unit with the Massachusetts 
National Guard and obtain any additional 
service medical records from his period 
of service from January 1967 to July 
1972.  

3.  After all available records have been 
associated with the file, the veteran 
should be afforded an appropriate VA 
examination to ascertain whether his pes 
planus was aggravated by active service 
beyond the normal progression.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  After a thorough 
examination, and a review of the record 
(particularly the service medical 
records), the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
preexisting pes planus was aggravated 
beyond the normal progression during his 
periods of active service.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that the veteran's degenerative joint 
disease of the hips, knees, and ankles, 
and/or his low back disorder are 
proximately due to or aggravated by the 
pes planus; or are due to other causes.  

4.  After the above has been 
accomplished, the RO should readjudicate 
the claims.  If any of the determinations 
remains denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
a response.  Thereafter, the case should 
be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


